 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection is instructed to issue a certification of representatives to thePetitioner for such unit, which the Board, under such circumstances,finds to be appropriate for purposes of collective bargaining.On theother hand, if a majority of the employees in the voting group votefor the Intervenor, they will be taken to have indicated their desireto remain part of the existing unit currently represented by the Inter-venor, and the Regional Director will issue a certification of resultsof election to that effect.[Text of Direction of Election omitted from publication.]CAMPBELL SOUP COMPANYandDISTRICT No. 8, INTERNATIONAL ASSO-CIATION 1 OF MACHINISTS, AFLandDISTRICT No. 8, INTERNATIONALASSOCIATION OF MACHINISTS, AFLandLOCAL 194, FOOD, TOBACCOAND AGRICULTURAL 2 DIVISION OF THE DISTRIBUTIVE, PROCESSING ANDOFFICE WORKERS OF AMERICA, CIOandPIPE FITTERS' ASSOCIATION,LOCAL UNION 597,3 UNITED ASSOCIATION, A. F. OF L.andLOCAL 194,FOOD, TOBACCO AND AGRICULTURAL DIVISION OF THE DISTRIBUTIVE,PROCESSING AND OFFICE WORKERS OF AMERICA, CIO, PETITIONERS.Cases Nos. 13-RC-3679, 13-RC-3686, 13-RC-3710, 13-RC-3715,and 13-RC-3731. July 08,1954Decision,Direction of Elections,and OrderUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Rush F. Hall, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer 43.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.At approximately 1: 30 p. in. on December 1, 1953, the Employerand DPO executed a memorandum agreement extending their re-cently expired contract for the production and certain maintenance1Herein called IAM.2Herein called DPO3Herein called Pipe Fitters4DPO was permitted to intervene at the hearing in Cases Nos.13-RC-3679, 13-RC-3686,and 13-RC-3715,and IAM was permitted to intervene in Cases Nos.13-RC-3710 and13-RC-3731109 NLRB No. 83. CAMPBELLSOUP COMPANY519employees, including pipefitters, for a period of 2 years, with specificmodifications.The Employer contends that this agreement bars thePipe Fitters' petition in, Case No. 13-RC-3715.The Pipe Fittershad, however, at approximately 10 a. in. that same day, claimed to theEmployer that it represented the pipefitters, and then filed a petitionfor certification with the Board before the day expired.Further-more, the memorandum agreement specifically stated that "It is un-derstood that this Agreement is subject to ratification of the employeesin the bargaining unit but that the Negotiating Committee of theUnion will recommend to such employees its acceptance." In thesecircumstances, we find that the agreement is not a bar to the PipeFitters' petition.4.The appropriate unit :The DPO has represented the employees of the Employer in a pro-duction and maintenance unit since 1940. Several craft units, i. e.,electricians,millwrights, sheet metal workers, and carpenters, weresevered from the production and maintenance unit in 1952. Pursuantto the Board-directed elections, the IBEW was certified as represen-tative of the electricians, and the IAM was certified as the represen-tative of separate units of millwrights, sheet metal workers, andcarpenters.The IAM now seeks to sever from the existing production and main-tenance unit separate units of welders and helpers, and machinists,machine repairmen, die repairmen, scale repairmen, and their helpers,excluding machine adjustors and maintenance men. The Pipe Fittersseeks to sever a unit of pipefitters and helpers.The DPO petitions torepresent the millwrights and helpers, and the sheet metal workersand helpers, who are now represented as separate units by IAM. TheDPO does not, however, seek to represent the millwrights and sheetmetal workers as separate units but desires to represent them as partof the present production and maintenance unit.The Employer and DPO contend that a production and mainte-nance unit is the only unit appropriate for the purposes of collectivebargaining.They urge that craft units should not be found appro-priate in the plant involved herein because of (1) the past bargaininghistory on a production and maintenance basis which began in 1940,(2) the integrated nature of the Employer's operations, and (3) be-cause the past establishment of craft units in the plant has been dis-ruptive of orderly collective bargaining.The Board, however, care-fully considered and rejected similar contentions inAmerican Potashd Chemical Corporation, 107NLRB 1418.As a further basis for its contention that only a production andmaintenance unit is appropriate in its plant, the Employer points tothe facts that (1) maintenance employees perform a substantial por-tion of their work in production areas, (2) about one-third of its pres- 0520DECISIONS OF NATIONAL LABOR RELATIONS BOARDent maintenance employees were transferred from the production de-partments, and (3) it maintains no apprenticeship program for maul-tenance employees.The record, however, reveals that (1) each unitof maintenance employees sought herein has a separately located shoparea in the machine shop, perform no production work, and is super-vised by maintenance foremen on work performed in productionareas,(2) transfers from the production to the maintenance depart-ment were at the lower grade levels unless prior training or experi-ence qualified the transferee for a higher grade, and (3) although noapprenticeship program is maintained, the Employer admits that itsmaintenance employees are skilled in the performance of their workcontent as specified in their job descriptions. In view of these cir-cumstances, we find no merit in the Employer's contention that a pro-,duction and maintenance unit is the only unit appropriate for thepurposes of collective bargaining in its plant.The machinists:The Employer has approximately 145 employeesin the classifications of machinists, machine repairmen, die repairmen,scale repairman, machine adjustors, and maintenance men .-3Themachinists construct and repair metal parts, tools and machines, andperform other work requiring close tolerances.The machine repair-men disassemble, fit, repair, and assemble the Employer's mechani-cal equipment using hand and machine tools. The die repairmen dis-mantle, clean, rebuild, harden, and reassemble punches and dies.Thescale repairmen test, repair, and maintain the scales used in the plant.The pipe fitters :The Employer employs approximately 31 pipe-fitters.They install thermostatic systems, sanitary fixtures andequipment, radiators, heating and ventilation units, and other workrequiring the use of pipes.The Employer admits that the servicesof highly skilled pipefitters are required in its operations.The welders:The Employer employs approximately six welders.They perform both acetylene and electric are welding and are re-quired to have the ability to lay out metal in accordance with blue-prints or other specifications and to weld and cut steel, stainless steel,cast iron, copper, monel metal, aluminum, and nickel and performany necessary brazing.Although these employees frequently workon a maintenance job with employees of other craft skills and in pro-duction areas, they perform no production work and are not assignedto any one craft group but work as a pool.There is no evidence in the record that the Petitioner for the weld-ers' unit is a labor organization which has historically and traditional-ly represented welders.Therefore, without determining whether thes The employees classified as machine adjustors and the maintenance men make onlyadjustments and minor repairs to machines located in the production department and are notsufficiently skilled to make major repairs.These employees are permanently located in theproduction department and are under the supervision of production foremen.We,there-fore, find that they are not true craftsmen and shall exclude them from the unit. CAMPBELLSOUP COMPANY521maintenance welders sought by the Petitioner constitute a true craftgroup, we find that a unit of welders in this case is inappropriate forseverance purposes and we shall dismiss the petition seeking theirseverance 6The millwrights:The Employer employs three millwrights whodismantle and erect machines and mechanical equipment using meas-uring devices'such as micrometers, calipers, and plumb bobs in erectingmachine foundations, in installing machines and equipment in thecorrect position, and in aligning power shafting and pulleys.Theymust also be able to read and work from sketches, blueprints, or otherspecifications.The sheet metal workers:The Employer employs approximatelyseven sheet metal workers who lay out, cut, and assemble sheet metalparts, brackets, and hangers and make various attachments, seams,and joints in such work by riveting, soldering, bolting, etc.Someof this work is performed pursuant to blueprints.There is also oneclass C sheet metal worker who is stationed near the welders andgrinds and polishes the welding on sheet metal work 75 percent of histime.The remaining 25 percent of his time is spent working directlywith the sheet metal workers.As we find that the machinists and pipefitters groups possess and ex-ercise the skills of true craftsmen, and are sought by the unions whichhave traditionally devoted themselves to the representation of em-ployees in those craft groups, we find that these employees may, ifthey so desire, constitute separate bargaining units.The inclusion ofthese employees in the existing production and maintenance unit is alsoappropriate.The employees petitioned for by the DPO, i. e., mill-wrights and sheet metal workers, may continue to be separately rep-resented by the IAM if they so desire.Their inclusion in the existingproduction and maintenance unit presently represented by DPO isalso appropriate.If DPO were seeking to sever separate craft unitsof millwrights and sheet metal workers from an existing productionand maintenance unit, our recent decision inAmerican Potash &Chemical Corporation,107 NLRB 1418, would preclude such sever-ance, as DPO has not traditionally devoted itself to the separate rep-resentation of such craft units.That is not the situation here, as DPOisnotseeking to sever the millwrights and sheet metal workers fromthe existing production and maintenance unit.Moreover, it is noteven seeking to represent them as separate craft units, but is desirousof representing them only as a part of the existing production andmaintenance unit which it now represents.6 For the reasons stated in his dissenting opinion inCampbell Soup Company,109,NLRB 475, Member Rodgers does not agree with this disposition of the petition seekinga unit of weldersHe, however, deems himself bound by the decision of the majority inthat case. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we direct that the questions concerning representationwhich have arisen among the employees of the Employer at its Chi-cago, Illinois, plant, be resolved by separate elections by secret ballotamong the employees in the voting groups enumerated below :(1)All machinists, machine repairmen, die repairmen, scale re-pairmen, and their helpers, excluding supervisors and all otheremployees.(2)All pipefitters and helpers, excluding supervisors and all otheremployees.(3)Allmillwrights and helpers, excluding supervisors and allother employees.(4)All sheet metal workers and helpers, excluding supervisors andall other employees.If a majority of the employees vote for the IAM in voting groups(1), and for the Pipe Fitters in voting group (2), and for the IAMin voting groups (3) and (4), they will be taken to have indicatedtheir desire to constitute separate bargaining units, and the RegionalDirector conducting the elections directed herein is instructed to issuea certification of representatives to the union concerned for such unitor units which the Board, under the circumstances, finds to be appro-priate for purposes of collective bargaining. In the event a majorityof the employees vote for the DPO in voting groups (1), (2), (3),or (4), the Board finds the inclusion of such voting group or groupsin the existing production and maintenance unit to be appropriateand the Regional Director will issue a certificate of results to sucheffect to the DPO in voting groups (1) and (2), and a certification ofrepresentatives to the DPO in voting groups (3) and (4).[The Board dismissed the petition in Case No. 13-RC-3679.][Text of Direction of Election omitted from publication.]MOHAWKVALLEY ANDVICINITY DISTRICT COUNCIL,UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA,AND LOCAL No. 1261,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, ANDIRVING J. GIBBS, BUSINESS AGENTandGLENW. COOLEY.CaseNo. 3-CB-193.July 29,1954Decisionand OrderOn April 5, 1954, Trial Examiner C. W. Whittemore issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of109 NLRB No. 84.